Citation Nr: 1426129	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  09-14 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including major depressive disorder and personalitydisorder.

2.  Entitlement to service connection for duodenal ulcer disease.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to May 1981.  He died in December 2009, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied reopening the claims of service connection for an acquired psychiatric disorder and duodenal ulcer disease.  

In a January 2012 decision, the Board determined that new and material evidence had been submitted and reopened the claims of entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and personality disorder, and service connection for duodenal ulcer disease.  The Board then remanded the case for additional development of the record and a de novo review of the evidence.  

In March 2013, while the case was in remand status, the Veteran died.  The RO granted the appellant's claim for substitution in January 2014.  Following the requested development, a supplemental statement of the case (SSOC) was issued in February 2014.  

Although the RO framed the issue on appeal as entitlement to service connection for major depression previously diagnosed as a personality disorder, a review of the record indicates that the Veteran was also diagnosed with a schizophreniform disorder with paranoid traits.  Recent case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the issue of entitlement to service connection for major depression previously diagnosed as a personality disorder to the broader issue of entitlement of service connection for an acquired psychiatric disability, as is reflected on the cover page.  See Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005), Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).  

The Board must note that in reviewing this case the Board has not only reviewed the physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

Unfortunately, the claims file reflects that further RO action on the claim on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.  

A remand by the Court or Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where a remand order of the Court or Board is not complied with, the Board itself errs in failing to insure compliance.  Id.  at 270-71.  



A.  S/C-Acquired psychiatric disorder.

As noted above, this case was previously before the Board in January 2012, at which time the matter was remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  Among other things, the Board remanded the claim for service connection for an acquired psychiatric disorder, to include major depressive disorder and personality disorder, in order to obtain a medical opinion, with rationale, regarding the nature of any personality disorder found, and the relationship between any acquired psychiatric disorder found and military service.  The Board asked the examiner to offer an opinion, consistent with sound medical judgment, as to whether any personality disorder found is a congenital defect or disease; and, if it is a congenital disease, the examiner should indicate whether it was aggravated by a superimposed disease or injury during the Veteran's period of active duty.  The examine was also asked to provide an opinion as to whether it is at least as likely as not that any current acquired psychiatric disorder, to include depressive disorder, had its onset during active service or is related to any in-service disease, event, or injury.  

Upon review of the record, the Board notes that the SSOC, issued in February 2014, indicates that the evidence considered included a VA examination and medical opinion dated February 8, 2012, and two lay statements.  However, these records have not been associated with the Veteran's claims folder or the Veteran's Virtual VA e-folder.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  These records should be associated with the claims file and the Veteran's Virtual VA e-folder.  38 U.S.C. § 5103A (West 2002).  


2.  S/C-duodenal ulcer disease.

When the case was before the Board in January 2012, it was determined that the evidence of record had raised a claim of clear and unmistakable error (CUE) with the October 1983 rating decision that denied service connection for duodenal ulcer disease.  Since the adjudication of the CUE claim may impact the claim for service connection for duodenal ulcer disease, the Board remanded the claim to the AOJ for initial consideration.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009).  As such, in its remand, the Board directed the AMC to adjudicate the claim for CUE with the October 1983 RO decision in the first instance and provide the Veteran with an appropriate rating action.  

However, instead of issuing a rating decision, as requested on the claim of CUE in the October 1983 rating decision, the AOJ determined that no CUE had been found with the rating decision of October 17, 1983 in an SSOC issued in February 2014.  An SSOC cannot be used to announce decisions by the AOJ on issues not previously addressed in the statement of the case. 38 C.F.R. § 19.31 (2013).  Thus, the Veteran has not been properly notified of the decision and of his appellate rights.  As the outcome of any appeal pursued by the Veteran may affect the evaluation of the disabilities on appeal, the issue of whether there was CUE in the October 1983 rating decision is inextricably intertwined with the issue on appeal.  See Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116 (1994).  Thus, the AOJ must adjudicate the issue in a rating decision and give the Veteran the opportunity to appeal the adjudication.  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to her claims and to ensure full compliance with due process requirements, the case is REMANDED to the RO via the AMC in Washington, D.C., for the following actions: 

1.  The AOJ must obtain and associate with the claims file a copy of the February 8, 2012 VA examination report conducted at the San Juan VAMC.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  The AOJ must adjudicate (in a rating decision) the claim of CUE in the October 1983 rating decision and give the appellant the opportunity to appeal the adjudication.  

3.  To help avoid future remand, the AOJ must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the AOJ should readjudicate the issues on appeal on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the appellant, she should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted.  The SSOC must provide reasons and bases for the decisions reached.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the appellant until she receives further notice.  The purposes of this REMAND are to further develop the record and to the accord the appellant due process of law.  By this remand, the Board does not intimate any opinion, either factual or legal, as to the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



